DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-28 in application number 16/024,676.  Claims 1-28 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant Argument/Remarks
	The several grounds of rejection of claims 1-28 under 35 U.S.C. 112(b) are withdrawn because Applicant’s remarks are found persuasive in view of the amendments to independent claims 1, 19, and 20.  The further grounds of rejection of claims 2, 3, 11, 12, 20, and 21 under 35 U.S.C. 112(b) are also withdrawn in view of Applicant’s amendments to each of these claims.
	Applicant’s remarks are not found persuasive with respect to the rejection of claims 1-28 under 35 U.S.C. 103.  The amendments to independent claims 1, 10, and 19 do not distinguish over the cited prior art PADMANABHAN in view of SENTHILNATHAN, and particularly the portions of PADMANABHAN that disclose the broadcast of transactions with a timestamp, and of SENTHILNATHAN that disclose the recited network time protocol or NTP steps.
	Applicant’s following argument is not persuasive with respect to the disclosure of 
SENTHILNATHAN:
As quoted, there is no comparison of intersection intervals of clocks broadcast from the one or more other node and the time estimate of the first node. For example, as described in paragraph [0005], the synchronization process uses time stamps of packets and a tolerance value for delays. With respect to FIG. 4, there is 
Remarks at 12 (emphasis omitted).  The recited term intersection intervals of clocks is interpreted to be within the scope of the disclosure of SENILNATHAN to “selecting a tolerance value,” where the term “time tolerance” or “tolerance value” is understood by a person having ordinary skill in the art before the effective filing date of the claimed invention as being a range or interval for which the “plurality of packets which contain a time stamp” is compared.  See SENILNATHAN at 0005.  That the intersection interval can be equivalently expressed as a “time tolerance” is well known to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	In accordance with this interpretation, to compare the intersection intervals to compare to multiple ranges of values and see where those ranges of values overlap.  In support of this interpretation, Examiner references Marzullo and Mills, to which specific citations can be found in the 35 U.S.C. 103 rejection of the independent claims.

Claims Are Subject Matter Eligible Under 35 U.S.C. 101
	Examiner has not provided a rejection under 35 U.S.C. 101 because while independent claims 1, 10, and 19 recite a “mathematical relationship” and “mathematical calculation,” according to the 2019 Revised Patent Subject Matter Guidance, they are eligible under Step 2A.II.  See 84 Fed. Reg. 50 (Jan. 7, 2019) (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter “2019 PEG”).
	Examiner finds that the recitation to comparing intersection intervals of clocks from the one or more other node, when viewed alone and in combination with the additional elements of independent claims 1, 10, and 19, sufficiently integrates the mathematical relationship or first node, the blockchain network, and the one or more other nodes because these additional elements form a network topology.  The recitation is integrated such that the recited mathematical calculation cannot be performed without the recited additional elements, and moreover, the mathematical calculation requires the contribution of the network and the network nodes themselves, and is thus not simply implemented on a generic computer.
	This concludes a Step 2A.II finding of subject matter eligibility in accordance with the 2019 PEG, and claims 1-28 are found subject matter eligible under 35 U.S.C. 101.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2019/0238316 A1 (hereinafter “PADMANABHAN”) in view of U.S. Pre-Grant Publication 2007/0047591 A1 (hereinafter “SENTHILNATHAN”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph number in brackets; bold-type is used to emphasize disclosure.

	Regarding claim(s) 1, 10, and 19, PADMANABHAN discloses the claim limitations as quoted below: 
(NOTE: claims 1, 10, and 19 are commensurate in scope and identical in claim language but for claim 19, which begins with an additional limitation; all other limitations are identical unless indicated otherwise.)
Cl. 1 preamble		An apparatus for using a blockchain to agree on a time in an information exchange network, comprising: a first node of the blockchain having a processor communicatively coupled to a storage device including instructions that when executed by the processor, cause the processor to:
Cl. 10 preamble	At least one non-transitory computer readable storage medium having instructions stored thereon, the instructions when executed on a first node in a network, cause the first node to:
Cl. 19 preamble	A computer implemented method for using a blockchain to agree on a time in an information exchange network, comprising: 
Cl.19 (only)		determining a time estimate of a first node;
1.1		 verify a current time estimate from one or more other node of the blockchain;
[0061] A blockchain database is managed autonomously using a peer-to-peer network and a distributed timestamping server. Records, in the form of blocks, 
PADMANABHAN at 0061 (disclosing a distributed timestamping server where the function of a distributed timestamping sever is to verify a current time, a timestamp, and among the “peer-to-peer network” of nodes, i.e. from the one or more other node of the blockchain).
1.2		 determine a time match of a time estimate of the first node with the current time estimate from the one or more other node, wherein the determination is performed by comparing  intersection intervals of clocks broadcast from the one or more other node and the time estimate of the first node;
[0065] Every participating node 133 for a particular blockchain protocol within a decentralized system has a copy of the blockchain for that specific blockchain protocol. Data quality is maintained by massive database replication and computational trust. No centralized official copy of the database exists and, by default, no user and none of the participating nodes 133 are trusted more than any other, although this default may be altered via certain specialized blockchain protocols as will be described in greater detail below. Blockchain transactions are broadcast to the network using software, via which any participating node 133, including the host organization 110 when operating as a node, receives such transaction broadcasts. Broadcast messages are delivered on a best effort basis. Nodes validate transactions, add them to the block they are building, and then broadcast the completed block to other nodes. Blockchains use various time-stamping schemes, such as proof-of-work, to serialize changes. Alternate consensus may be utilized in conjunction with the various blockchain protocols offered by and supported by the host organization, with such consensus mechanisms including, for example proof-of-stake, proof-of-authority and proof-of-burn, to name a few.
[0066] . . . Proponents of permissioned or private chains argue that the term blockchain may be applied to any data structure that groups data into time-stamped blocks. These blockchains serve as a distributed version of multiversion concurrency control (MVCC) in databases. Just as MVCC prevents two transactions from concurrently modifying a single object in a database, blockchains prevent two transactions from spending the same single output in a blockchain.
broadcast from the one or more other node, where it the broadcast is the transaction containing the timestamp).
1.3		 if the time match is determined based on the comparing, then commit to the blockchain a transaction that includes a time stamp and a hash of a previous block that uses the time stamp as part of a hash algorithm; and
[0073] Payload hash 162 provides a hash of the data stored within the block payload 169 portion of the blockchain protocol block 160 and need not meet any specific standard of proof 165. However, the payload hash is included as part of the input when the hash is calculated for the purpose of storing as the prior hash 161 for the next or subsequent block. Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error. According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold, however, such functionality is optional and may be required by certain blockchain protocols and not utilized by others.
PADMANABHAN at 0073 (disclosing a comparing step where the blockchain protocol nodes “checks the timestamp 164 against their own known time and will reject any block having a timestamp 164 which exceeds an error threshold”).
[0062] Blocks in a blockchain each hold batches ("blocks") of valid transactions that are hashed and encoded into a Merkle tree. Each block includes the hash of the prior block in the blockchain, linking the two. The linked blocks form a chain. This iterative process confirms the integrity of the previous block, all the way back to the first block in the chain, sometimes called a genesis block or a root block.
[0072] When the block validator 192 calculates the prior hash 161 for the prior block 159, the hash must meet certain criteria defined by data stored as the standard of proof 165. For instance, in one embodiment, this standard of proof 165 is a number that the calculated hash must be less than. Because the output of the hashing function is unpredictable, it cannot be known before the hash is to be produced by the hash function in pursuit of an output that meets the standard of proof 165, thus making it exceedingly computationally expensive (and therefore statistically improbable) of producing a valid block with a nonce 162 that results in a hash value meeting the criteria of the standard of proof 165.
PADMANABHAN at 0062, 0072 (disclosing the steps of commit to the blockchain a transaction where the transaction includes the hash “produced by the hash function”); PADMANABHAN at 0061, 0064-65 (disclosing the distributed timestamp server and the timestamp as included in the transaction).
1.4		 if the time match is not determined based on the comparing:  obtain a time stamp value from the blockchain, obtain a current time from a clock at the first node, compare the time stamp value from the blockchain with the current time to obtain a result, and modify the time estimate of the first node based, at least in part, on the result. 
[0073] Payload hash 162 provides a hash of the data stored within the block payload 169 portion of the blockchain protocol block 160 and need not meet any specific standard of proof 165. However, the payload hash is included as part of the input when the hash is calculated for the purpose of storing as the prior hash 161 for the next or subsequent block. Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error. According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold, however, such functionality is optional and may be required by certain blockchain protocols and not utilized by others.
PADMANABHAN at 0073 (disclosing a comparing step where the blockchain protocol nodes “checks the timestamp 164 against their own known time and will reject any block having a timestamp 164 which exceeds an error threshold”).
not disclose: (1.2) wherein the determination is performed by comparing intersection intervals of clocks . . . from the one or more other node and the time estimate of the first node; at (1.4) and modify the time estimate of the first node based, at least in part, on the result.
	SENTHILNATHAN discloses those elements not explicitly disclosed by PADMANABHAN, namely:
1.1	[. . .]
1.2		 determine a time match of a time estimate of the first node with the current time estimate from the one or more other node, wherein the determination is performed by comparing  intersection intervals of clocks broadcast from the one or more other node and the time estimate of the first node;
[0005] Thus, in accordance with the present invention, certain embodiments feature synchronizing a clock of a packet control function (PCF) with other PCF clocks on a wireless network, receiving at a PCF a data stream containing a plurality of packets which contain a time stamp, selecting a tolerance value to account for delays on the wireless network and transmitting a packet in the data stream when the tolerance value plus the time stamp equals the current time on the clock of the PCF.
[0022] FIG. 1 illustrates a wireless mobile data network system 150 that serves broadcast/multicast traffic. Illustrated system 150 has a content server 112, a broadcast serving node 114, packet control functions 116 and 118, base stations 120 and 122, and a mobile node 124. Content server 112 provides data, in the form of packets 126, to the network and the requesting user. Packets 126 may be provided in a flow or a stream from content server 112 to broadcast serving node (BSN) 114.
[0029] FIG. 4 illustrates a process 450 for synchronizing packet transmission with time stamping. As shown, process 450 begins with step 412 where, in certain embodiments of the present invention, the internal clocks of the PCFs are synchronized using a time synchronization protocol such as network time protocol (NTP). In other embodiments of the present invention, at step 412 the clocks of the BSNs along with the PCFs are synchronized or the clocks of the 
Claim Interpretation: The recited term intersection intervals of clocks is interpreted to be within the scope of “selecting a tolerance value,” where the tolerance value is range or interval for which the “plurality of packets which contain a time stamp” is compared.  That the intersection interval can be equivalently expressed as a “time tolerance” is well known to a person having ordinary skill in the art before the effective filing date of the claimed invention.
It is physically impossible to construct a time service that can keep a collection of clocks correct with some standard unless there is communication between the system and the standard. A metric for comparing time service algorithms is the rate at which the error grows in the service. In a system where the relative accuracies of the clocks are known, an algorithm should be able to keep the service as accurate clock as its most accurate The only guarantee any can make is that the servers will maintain mutually consistent time.
Marzullo, Keith; Owicki Susan. (Aug 1983). Maintaining the Time in a Distributed System. pg. 295-303, 296 (“comparing time service algorithms”).  Marzullo specifically discusses and depicts the intersection of several intervals corresponding to a time range sent from one or other nodes on a network:
Since a primary concern is maintaining the correctness of the clocks in the service, a convenient error measure is an upper bound on the error in the clock. A server that responds with a time 3:01 and a maximum error of 0:02 asserts that if all of the information it possesses is correct, the correct time must lie in the interval [2:59 . . 3:03]. Conversely, if a server responds at time t to a time request with the pair <Ci(t), Ei(t)>, the server’s clock is correct if the correct time lies in the interval [Ci(t)–Ei(t) . . Ci(t)+Ei(t)]. This formulation can be viewed as having servers respond with intervals of time rather than points.  Figure 1 shows these intervals for three time servers at three different times. . . . 
Marzullo at 296, Fig. 1 (“This formulation can be viewed as having servers respond with intervals of time rather than points.”).

Clock select principles.  The correctness interval for any candidate is the set of points in the interval of length twice the synchronization distance centered at the computed offset.  The DTS interval contains points from the largest number of correctness intervals, i.e., the intersection of correctness intervals. The NTP interval includes the DTS interval, but requires that the computed offset for each candidate is contained in the interval.  Formal correctness assertions require at least half the candidates be in the NTP interval. If not, no candidate can be considered a truechimer.
NTP Architecture, Protocol and Algorithms.  David L. Mills, University of Delaware. July 22, 2007.  https://www.eecis.udel.edu/~mills/database/brief/arch/arch.pdf Accessed via Network Time Synchronization Research Project link at http://www.ntp.org/.
1.3	[. . .]
1.4		if the time match is not determined based on the comparing:  obtain a time stamp value from the blockchain, obtain a current time from a clock at the first node, compare the time stamp value from the blockchain with the current time to obtain a result, and modify the time estimate of the first node based, at least in part, on the result. 
[0022] FIG. 1 illustrates a wireless mobile data network system 150 that serves broadcast/multicast traffic. Illustrated system 150 has a content server 112, a broadcast serving node 114, packet control functions 116 and 118, base stations 120 and 122, and a mobile node 124. Content server 112 provides data, in the form of packets 126, to the network and the requesting user. Packets 126 may be provided in a flow or a stream from content server 112 to broadcast serving node (BSN) 114.
[0029] (cont.) Next, in step 416, in some embodiments of the invention, the content server inserts a time stamp in each data packet that it transmits over to the BSNs. In other embodiments, at step 416, the BSNs insert a time stamp in each data packet forwarded to the PCFs. Then at step 418, the packet with the , the time stamp in the data packet is inspected by the PCF and compared against the PCF's synchronized clock. If the current time is greater than the packet timestamp plus the tolerance value, at step 422, the packet is discarded at step 424. If the current time is less than the time stamp plus the tolerance value at step 426, the packet is queued at step 428. The PCFs may include a buffer for queuing packets that arrive before the current time equals the tolerance value plus the time stamp. The queued packets at step 428 are monitored at step 430 by the PCF continuously to identify when the packets should be transmitted. The queuing of the packets until the timestamp plus a tolerance value is equal to the current time allows the various PCFs to transmit the packets at the same time. In some embodiments, the timestamp inserted into the data packet may already include the tolerance value so the timestamp of the data packet need only be checked against current time. If the packets are indicated as being ready for transmission at either step 426 or 430 then the packets are transmitted at step 432.
	PADMANABHAN discloses a first node on a blockchain network, where said specified node on the blockchain network is involved in the calculation of hashes required for the addition of a new block to the blockchain, where the hash algorithm includes the use of a timestamp.  The timestamp of the hash algorithm as disclosed by PADMANABHAN is used by “the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold.” PADMANABHAN at [0073] (as quoted in full above).
	PADMANABHAN discloses all elements of the independent claim limitations but for the recitation to comparing intersection intervals of clocks from at least one other node on the network, comparing the obtained time estimates, and subsequently modify the time estimate of the first node, based on the result of this recited analysis and comparison.  This is, in effect, a time synchronization protocol for updating the clock of the first node based on the analysis of the intersection of intervals and comparison of those time estimates from other nodes on the distributed network of nodes.
comparing an intersection of intervals, is an explicit component of Network Time Protocol, as disclosed by SENTHILNATHAN. Therefore SENTHILNATHAN discloses comparing an intersection of time intervals to determinate a time tolerance, and modifying the time estimate of a node on the network based on the determined time tolerance.
	Where PADMANABHAN discloses the use of a distributed timestamping server to verify a time estimate corresponding to hash of newly added blockchain block, such that the time estimate is compared to a time of first node; and where SENTHILNATHAN discloses that this comparison of time estimates is by a Network Time Protocol analysis of intersection intervals to determine a time tolerance, such that the time tolerance is the basis to modify the time of a first node; it would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the a distributed timestamping server of PADMANABHAN with respect to the comparison of blockchain hash times to involve the use of Network Time Protocol as disclosed by SENTHILNATHAN, to modify the time of a first node based on a time estimate from a blockchain.  Therefore independent claims 1, 10, and 19, 

	Regarding claim(s) 2, 11, and 20, PADMANABHAN discloses:
	if the time match is not determined: retry the transaction by:
2.1		 verifying the current time estimate from the one or more other node;
2.2		 determining a time match of the  modified time estimate of the first node with the time estimates from the one or more other node;
[0073] Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error. According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold.
[0075] Non-compliance or an invalid block type or an unexpected structure or payload for a given declared block type 167 will result in the rejection of that block by network nodes.
	if the time match is determined, then 
2.3	committing to the blockchain a transaction that includes a time stamp.
[0057] A blockchain is a continuously growing list of records, grouped in blocks, which are linked together and secured using cryptography. Each block typically contains a hash pointer as a link to a previous block, a timestamp and transaction data.
[0073] (disclosing “the distributed network of users . . . checks the timestamp.”)
[0116] At logic block 215, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when the nodes in the consortium reach consensus according to the selected consensus protocol to add the block or transaction therein to the blockchain and communicate such to the host. Finally, at logic block 220 the host adds the validated new block or transaction therein to the blockchain.
not explicitly disclose if the time match is not determined: retry the transaction.  However, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of PADMANABHAN, as cited here, that a node can commit a block to a blockchain, where the block is a transaction, as recited in the present claims so long as there is a time match, and that a node may make any number of additional attempts to add a block, i.e. retry the transaction, until a valid block is found.  Thus, PADMANABHAN discloses the conditional statements (if… if not…) and all elements of the limitations therein: determining a time match, by comparing the timestamps of the one or other blockchain protocol nodes, and rejecting blocks that violate an error threshold, and committing a valid block to the blockchain.  
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed timestamping server of PADMANABHAN in view of the Network Time Protocol of SENTHILNATHAN with respect to independent claims 1, 10, and 19 such that determining a time match involves committing a block to the blockchain, rejecting a block if there is no time match, and attempting to add a block again.  Therefore claims 2, 11, and 20, are rendered obvious by PADMANABHAN in view of SENTHILNATHAN.

	Regarding claim(s) 3, 12, and 21, PADMANABHAN discloses: The apparatus of claim 2, the storage device including instructions that when executed by the processor, further cause the processor to, if the time match is not determined:
3.1		 before retrying the transaction, commit to the blockchain a transaction that captures the modified time estimate.
retrying a transaction and to commit to the blockchain.  However, in claims 2, 11, and 20 from which claims 3, 12, and 21, depend, retry the transaction expressly leads to commit a transaction to a blockchain as the end outcome of retry the transaction.  Moreover, at independent claims 1, 10, and 19, the limitation denoted (1.3) recites: if the time match is determined, then commit to the blockchain a transaction.
	Thus, under its broadest reasonable interpretation, claim 3 can be reasonably construed to state that a block containing the correct or modified time estimate in its hash is commit to the blockchain, where the blockchain is that of the first node.  This interpretation is within that of claims 1, 10, and 19; 2, 11, and 20; and the present claims 2, 11, 20.  Each prior pin-cited section of PADMANABHAN supports this disclosure and it would be have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed timestamping server of PADMANABHAN in view of the Network Time Protocol of SENTHILNATHAN with respect to independent claims 1, 10, and 19 and claims 2, 11, 20, such that a block can be committed to a blockchain, following the steps as recited in the independent claims, and before retry the transaction as recited at claims 2, 11, and 20, and invoked here in the current claims.  Therefore claims 3, 12, and 21, are rendered obvious by PADMANABHAN in view of SENTHILNATHAN.

	Regarding claim(s) 4, 13, and 22, PADMANABHAN discloses:
4.1	the time match is determined if the time estimate of the first node matches with a majority of the time estimates from the one or more other node.
[0073] Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error. According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold.
[0127] According to one embodiment of the process depicted at 400 in FIG. 4, a consortium of nodes participate in a private, or permissioned, blockchain. Each node is assigned a weight that its vote will be given, for example, based on domain (general) knowledge about the transactions, or types of transactions, the nodes can add to a new block in the blockchain. Before a node can add a transaction to a new block of the blockchain, or before the new block including the transaction can be added to the blockchain, other nodes in the consortium vote on adding the transaction to the new block for the blockchain and/or adding the new block to the blockchain. When a majority of nodes agree the transaction and/or new block should be added, the transaction and/or new block is added. Nodes are weighted such that a "majority" may be obtained or denied based on the votes of one or more of the nodes participating in the private blockchain, that is, a majority may be obtained from less than all of the nodes participating in the blockchain.
	PADMANABHAN fully discloses the consensus mechanism as a majority, where PADMANABHAN discloses as at the independent claims, that the first node checks its own timestamp against that of “the distributed network of users,” or a “blockchain protocol nodes.”  Only blocks with a time match in the timestamp of their block hash are voted by the majority to be added to the blockchain.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed to modify the distributed timestamping server of PADMANABHAN, in view of the Network Time Protocol of SENTHILNATHAN, with respect to independent claims 1, 10, and 19 such that a time match is determined when a majority of nodes on the blockchain reach a consensus.  Therefore claims 4, 13, and 22, are rendered obvious by PADMANABHAN in view of SENTHILNATHAN.

	Regarding claim(s) 5, 14, and 23, PADMANABHAN discloses:
5.1	the time match is determined if the time estimate of the first node is within a time tolerance of the time estimate of the one or more other node.
Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error. According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold.
	PADMANABHAN discloses an error threshold for determining a time match of a time estimate; this is equivalent to a time tolerance under the broadest reasonable interpretation of the claim.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed timestamping server of PADMANABHAN in view of the Network Time Protocol of SENTHILNATHAN with respect to independent claims 1, 10, and 19 such that an error threshold or time tolerance is used to determine a time match of a time estimate.  Therefore claims 5, 14, and 23, are rendered obvious by PADMANABHAN in view of SENTHILNATHAN.

	Regarding claim(s) 6, 15, and 24, PADMANABHAN discloses:
6.1	 compute a block hash using an intersection of time intervals;
6.2	 and commit a transaction to the blockchain in response to the computed block hash. 
[0062] Blocks in a blockchain each hold batches ("blocks") of valid transactions that are hashed and encoded into a Merkle tree. Each block includes the hash of the prior block in the blockchain, linking the two. The linked blocks form a chain. This iterative process confirms the integrity of the previous block, all the way back to the first block in the chain, sometimes called a genesis block or a root block.
[0073] Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error. According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold.
  Before a node can add a transaction to a new block of the blockchain, or before the new block including the transaction can be added to the blockchain, other nodes in the consortium vote on adding the transaction to the new block for the blockchain and/or adding the new block to the blockchain. When a majority of nodes agree the transaction and/or new block should be added, the transaction and/or new block is added.
However, PADMANABHAN does not disclose: using an intersection of time intervals.
	SENTHILNATHAN discloses:
6.1	[compute a timestamp] using an intersection of time intervals;
[0005] Thus, in accordance with the present invention, certain embodiments feature synchronizing a clock of a packet control function (PCF) with other PCF clocks on a wireless network, receiving at a PCF a data stream containing a plurality of packets which contain a time stamp, selecting a tolerance value to account for delays on the wireless network and transmitting a packet in the data stream when the tolerance value plus the time stamp equals the current time on the clock of the PCF.
[0029] FIG. 4 illustrates a process 450 for synchronizing packet transmission with time stamping. As shown, process 450 begins with step 412 where, in certain embodiments of the present invention, the internal clocks of the PCFs are synchronized using a time synchronization protocol such as network time protocol (NTP). . . . The queuing of the packets until the timestamp plus a tolerance value is equal to the current time allows the various PCFs to transmit the packets at the same time. In some embodiments, the timestamp inserted into the data packet may already include the tolerance value so the timestamp of the data packet need only be checked against current time.
	PADMANABHAN discloses the steps of computing a block hash and adding that block to the blockchain, according to the hash of the prior published block.  SENTHILNATHAN discloses, as at independent claims 1, 10, and 19, the use of a Network Time Protocol to calculate a “timestamp plus a tolerance value” for the synchronization of packet (data) transmission in a distributed network of nodes on a wireless network.  As discussed regarding the rejection of independent claims 1, 10, and 19, a person having ordinary skill in the art before the using an intersection of time intervals, yielding the tolerance value disclosed by SENTHILNATHAN for “synchronizing a clock of a packet control function (PCF) with other PCF clocks.”
	Where PADMANABHAN discloses computing a block hash and adding that block to the blockchain, according to the hash of the prior published block; and where SENTHILNATHAN discloses the use of a Network Time Protocol to obtain a time tolerance; it would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the distributed timestamp server of PADMANABHAN in view of SENTHILNATHAN with respect to independent claims 1, 10, and 19  to specify that timestamps and time estimates are obtained by calculating intersection intervals according to the Network Time Protocol as disclosed by SENTHILNATHAN, to arrive at the invention of the present claims..  Therefore claims 6, 15, and 24, are rendered obvious by PADMANABHAN in view of SENTHILNATHAN.

	Regarding claim(s) 7, 16, and 25, PADMANABHAN discloses:
7.1	 the time intervals include time intervals from the one or more other node.
[0073] Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error. According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold.
	PADMANABHAN discloses the time intervals as a timestamp which falls within an error threshold; if it exceeds the threshold, the block with the timestamp exceeding the threshold is time intervals from one or other nodes.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed to modify the distributed timestamping server of PADMANABHAN in view of the Network Time Protocol of SENTHILNATHAN with respect to independent claims 1, 10, and 19 such that an error threshold is a time interval associated with the one or other blockchain protocol nodes.  Therefore claims 7, 16, and 25, are rendered obvious by PADMANABHAN in view of SENTHILNATHAN.

	Regarding claim(s) 8, 17, and 26 PADMANABHAN discloses:
8.1	 perform a trusted delete on the blockchain when a period of time has expired for content in the blockchain.
[0178] It should also be noted that a sidechain of the private blockchain is not a node, but rather, a permissible branch, or fork, from the main private blockchain. . . . [0179] According to a particular embodiment, when user consent is captured for a particular node within the user specific sidechain, the consent is captured at the sidechain and then written into the primary blockchain where it is permanently kept. . . . According to certain embodiments, the consent granted may be time limited, and will therefore expire after a specified period of time. In such case, access to the protected information is checked against the time expiration via the blockchain consent manager 705 as part of the blockchain protocol provided by the blockchain services interface 190.
[0306] Depicted here is the host organization and its various elements as described previously, however, there is further depicted a virtual chain interface 1405 within the blockchain services interface 190 which provides an alternative programmatic interface to support blockchain protocol implementations, be they public blockchains upon which the host organization operates as a participating node, or public blockchain protocol implementations provided by the host organization 110 or private blockchains provided by the host organization 110.
blockchain delete logic 1423 (e.g., equivalent to removing a row from a database), and blockchain search logic 1424, resulting in the identified query elements being parsed from the structured query received at the virtual chain interface 1405 from the user.
	PADMANABHAN discloses in the context of a permissioned, private (consortium), or public blockchain that the protocol can be implemented via a “virtual chain interface within the blockchain interface,” by the host organization, and that within this interface the host may execute a “blockchain delete logic.”  The blockchain delete logic is implemented by the trusted host; it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that when blockchain protocol host has discretion to program the delete logic, that the logic can include deleting, for example, truncated forks of the main blockchain when they are determined to have expired timestamps.  One such disclosed embodiment by PADMANABHAN involves the blockchain protocol host permitting a user to access a side chain (or fork) subject to a period of time expiring.  This embodiment is within the scope of the present claims.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed timestamping server of PADMANABHAN in view of the Network Time Protocol of SENTHILNATHAN with respect to independent claims 1, 10, and 19, such that a delete logic could be implemented by a trusted host subject to a time expiration window.  Therefore claims 8, 17, and 26 are rendered obvious by PADMANABHAN in view of SENTHILNATHAN.


9.1	 count and track the number of copies of content in the blockchain.
[0305] FIG. 14 depicts another exemplary architecture 1400, with additional detail of a virtual chain model utilized to interface with for distributed ledger technologies via a cloud based computing environment, in accordance with described embodiments. 
[0308-09] Within the host organization 110, it is very common for developers to interact with the database system 130 via the query interface 180 utilizing a structured query language, such as SQL or PL/SOQL. It is therefore in a accordance with the described embodiments that the host organization 110 provides the ability to interact with a blockchain through the virtual chain interface 1405 utilizing syntax similar to a normal SQL query ordinarily utilized to query a relational database.
	PADMANABHAN discloses a virtual interface to query the blockchain via a structured language such as SQL.  Thus PADMANABHAN discloses more than just count and track the number of copies of content, it discloses an interface capable of querying the chain as a structured database.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed timestamping server of PADMANABHAN in view of the Network Time Protocol of SENTHILNATHAN with respect to independent claims 1, 10, and 19, such that a structured query is implemented that counts and tracks content on the blockchain.  Therefore 9, 18, and 27, are rendered obvious by PADMANABHAN in view of SENTHILNATHAN.

	Regarding claim(s) 28, PADMANABHAN discloses:
28.1	 the one or more other node is from a blockchain mining group.
[0078] Various standard of proofs 165 may utilized pursuant to the particular blockchain protocol chosen, such as proof of work, hash value requirements, proof of stake, a key, or some other indicator such as a consensus, or proof of consensus. Where consensus based techniques are utilized, the blockchain the host organization 110 may be operating only as one of many nodes for a given blockchain protocol which is accessed by the host organization 110 via the blockchain services interface 190 or alternatively, the host organization 110 may define and provide a particular blockchain protocol as a cloud based service to customers and subscribers (and potentially to non-authenticated public node participants), via the blockchain services interface 190. Such a standard of proof 165 may be applied as a rule that requires a hash value to be less than the proof standard, more than the proof standard, or may require a specific bit sequence (such as 10 zeros, or a defined binary sequence) or a required number of leading or trailing zeroes (e.g., such as a hash of an input which results in 20 leading or trailing zeros, which is computationally infeasible to provide without a known valid input).
[0335] The customer may have data in the blockchain called ABC, and then wish, for whatever reason, to change the data to A1B1C1. The customer can specify such a mapping and the virtual chain interface will then automatically generate an add asset transaction in the blockchain and put the transaction pending for the user so that the user knows that the transaction is in a pending state and not committed until consensus is reached and sufficient mining has occurred such that the transaction is committed to the blockchain.
	PADMANABHAN discloses that nodes on the blockchain network must satisfy a “standard of proof” in calculating the hash for a block to be proposed to the blockchain; a person having ordinary skill in the art before the effective filing date of the claimed invention would understand this disclosure to calculating this “standard of proof” is also known as mining.  Moreover, PADMANABHAN recites mining with respect to forming a consensus for a pending transaction in the blockchain.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed timestamping server of PADMANABHAN in view of the Network Time Protocol of SENTHILNATHAN with respect to independent claim 1 such that a node on the blockchain network is in a mining group, i.e. acts as miner in solving the hash problem to add a new block.  Therefore 9, 18, and 27, are rendered obvious by PADMANABHAN in view of SENTHILNATHAN.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Publications
Wei US 20200177604 A1 [0074] FIG. 5 is a schematic diagram illustrating end-to-end data authorization implemented based on a blockchain network, according to an example implementation. As shown in FIG. 5, assume that nodes such as N1, N2, N3, N4, and N5 exist in a blockchain network, and the blockchain network can be a consortium blockchain network composed of a service platform and several partners. For example, in a supply chain financial scenario, nodes such as N1, N2, N4, and N5 correspond to several supply chain financial enterprises directly or indirectly, node N3 corresponds to the service platform, and a user can obtain, based on the service platform, target data of each supply chain financial enterprise or an operation result obtained based on the target data. For another example, in an invoice scenario, nodes such as N1, N2, N4, and N5 correspond to several merchants directly or indirectly, node N3 corresponds to the service platform, and a user can obtain, based on the service platform, invoices issued by the merchants, some information in the invoices, or an operation result obtained based on the invoice information. Certainly, the technical solutions of the present specification can be further applied to another scenario. Implementations are not limited in the present specification. For ease of understanding, the following uses the invoice scenario as an example for description. 
Russinovich US 10484346 B2 [¶72]    In some examples, consensus relies on Paxos or one of the many Paxos-like consensus algorithms, which is practical when the network consists of a relatively small number of consensus participants. In some examples, the blockchain code executing in the TEE implements consensus, and because the code is trusted, there is no need to defend against byzantine faults such as malicious messages. In some examples, Paxos is allowed to set to grow to accommodate at least one VN of each member, though in some examples more than one is not included so as to keep the consensus participant set small for maximum efficiency. In some examples, Paxos-type consensus is used to implement high-availability for centralized databases, so example small networks can use this to achieve database-level throughput and latency. This approach may ensure that there's one version of the blockchain state that's agreed upon by the network's majority.
Haleem US 20190208422 A1 [0076-77] (Proof-of-Time ) Time synchronization protocols can be used to achieve cryptographic consensus among decentralized clients. For example, roughtime (https://roughtime.googlesource.com/roughtime) or a simplified form thereof can be used to achieve cryptographic consensus among decentralized clients. Roughtime is a protocol that can achieve roughtime synchronization in a secure way that does not depend on any particular time server, and/or in such a way that, if a time server does misbehave, clients can end up with cryptographic proof of that behavior. Providers 140 in the network described herein, such as DLPWAN, can act as both roughtime servers and clients. In one example, the time synchronization protocol used herein can achieve cryptographically secure time (e.g., via roughtime) as follows: a completely fresh client can generate a random nonce and sends it to a roughtime server. 
Derbez US 20180348376 A1 [0019] Each pair of time delay and launch time for a respective sync packet may be referred to as a "doublet". Thereafter, the time period can be divided into a plurality of intervals or windows, where each interval includes a particular number of packets (e.g., 16, 32, etc.). The intervals may be non-overlapping or partially overlapping. . . . [0088] Thereafter, the subset 726'' may be divided 1516 into a plurality of intervals 808'' (e.g., where each interval 808'' includes the same number of doublets 724) and first and second doublets 724.sub.1, 724.sub.2 may be selected 1520 from each interval 808''. First and second linear regression lines 916.sub.1, 916.sub.2 (which may be appropriately combined into a single linear regression plot 900 of RTD/x-axis 904 v. ETO 908) may then be respectively calculated 1524 using first and second data points 912.sub.1, 912.sub.2 plotted using the first and second doublets 724.sub.1, 724.sub.2, and the ETO 920 at the intersection of the first and second linear regression lines 916.sub.1, 916.sub.2 may be utilized as the receiver device time offset (e.g., timing correction 340) to adjust the phase of the local time base 348 of the receiver device 316. As one example, the first doublet 724.sub.1 in each interval 808'' may be the doublet 724 
GLEICHAUF US 20180337769 A1 [0055] Continuing with the above discussion, a particular miner, such as M-6, for example, having found a solution to a blockchain puzzle for candidate block 412, as illustrated at 414 (Block N Solved!), such as via valid proof of work, proof of stake, or like computational approaches, may timestamp candidate block 412, as referenced generally at 416, and may add it to a Block N along with a hash of s previous block N-1 in a blockchain 418. In conventional Bitcoin, for example, a coinbase transaction may be paid in freshly minted Bitcoins. Here, applicable transaction fees, such as an authentication transaction fee (AuthC fee .mu.$.sub.1) 420 and a miner reward/coinbase transaction fee (Reward fee .mu.$.sub.2) 422 may, for example, be paid from a wallet (S-1W) of sensor/miner 404 to a wallet (MB-2W) of middlebox 406 and to a wallet (M-6W) of winning miner M-6, such as in the form of respective micropayments .mu.$.sub.1 and .mu.$.sub.2. Thus, as seen in this particular example, block-level timestamped records for authentication (AuthC .mu.$.sub.1) bundled with reward transactions (Rewards .mu.$.sub.2), such as representing particular services (e.g., authentication, block validation, etc.) rendered by applicable parties may, for example, be encapsulated in Block N, as referenced generally via 424 and 426, respectively, such as to create a complete secure audit trail in the form of blockchain 418.
Rougier US 20180310174 A1 [0036] (Time Synchronization) The controller assumes all clients will have their own synchronized time source. The controller itself may synchronize with a valid and referential time stamp like the National Institute of Standards and Technology (NIST) or any other commonly accepted time source known 
Belcea US 20040005902 A1 [0079-80] In FIG. 3, the reference node 126, or server node A in this case, incorporates exchange messages into clock server tasks, with which synchronization of client node clocks is achieved. In doing so, the server progresses through a series of operational states for each client node with which synchronization is occurring as shown in FIG. 5. In FIG. 5, a separate server state cycle is associated with each neighbor node requesting synchronization, as the server can provide services to more than one neighbor node at any time.
TIPTON US 20190370250 A1 [0129-32] Time Drifters. [0130] A strong dependency exists on time and internal clocks, for the transaction time stamps to validating signatures, and the clocks between nodes must not drift more than 1 minute between them, to be able to synchronize these nodes there is 2 solutions: 1. Built in NTP as a standard in all servers; and 2. Internal protocol to remove outside influences. The AEN Blockchain will use own internal proprietary time synchronization protocol and within 
Bisikalo US 20170085555 A1 [0238] The chain of ownership is created by using a timestamp server that creates and widely publishes a hash of a block of items to be time-stamped, with each timestamp including previous timestamps in its hash value. To prevent double-spending, i.e., ensuring that the BTC payer didn't sign an earlier transaction for same BTC or already spent the BTC, a timestamp server is used to maintain a single chronological history in which each transaction was received. This process ensures that at the time of the transaction, the payee knows that majority of nodes agree to having received the current transaction as the first received. Subsequent transactions for the same BTC don't need to be recorded as they are rejected in the verification process.
HEARN US 20170352012 A1 [0039-40] In some embodiments, a transaction includes input references, output states, commands, attachments, a timestamp, signatures (e.g., of parties and notary), and a summary. An input reference identifies an output state of a 
FRANASZEK US 20180285838 A1 [0051] The method may also include receiving confirmation messages from one or more of the first subset of the plurality of witnesses, establishing a time threshold to complete the first potential shared ledger transaction, determining whether the confirmation messages have been received from all of the first subset of the plurality of witnesses prior to the time threshold expiring and whether to complete the first potential shared ledger transaction, requiring each of the first subset of witnesses to confirm the first potential shared ledger transaction as a completed shared ledger transaction by signing the completed first transaction and signing a time stamp associated with compliance of the time threshold.
VOORHEES US 20180218176 A1 [0121] Thereafter, at S590, the system 210 and/or the blockchain network 290 creates a unique hash for the secure smart contract and timestamps the same. The system 210 or network 290 could also generate a timestamp and then hash the timestamp with a hash function to generate a hash code or hash value that is then included within the smart contract. From the hash value, the timestamp data can be retrieved. In a sense this provides a notarization of an original copy of the contract. At S595, the system 210 and/or the blockchain network 290 inserts the timestamped hash into a blockchain such as the bitcoin blockchain. The process of inserting the timestamped hash into the blockchain can occur either by the system 210 or by the blockchain network 290. Thereafter, at S600, the process reverts back to S410 of FIG. 4 and S410 to S440 will be repeated as described above.
PEN US 20190279210 A1 [0010] There are two additional problems inherent in all previous peer-to-peer networks which we will want to solve so that the other innovations disclosed herein operate efficiently, which we will refer to as the "" timestamp uncertainty problem,"" and the ""indefinite message propagation time problem.""; [0011] ""Ordinary peer-to-peer networks do not have reliable timestamp certainty. It is not as if existing banking systems don't require timestamp synchronization between a server and a client system to operate. If a merchant client in a VISA system tries to submit a transaction and its timestamp diverges too much from the server master clock it will be rejected for that reason alone. But even in conventional banking systems the permitted offset is often relatively large, in typical systems on the order of 5 minutes. This is unacceptable for our purposes, and must be dramatically improved. 
TEN US 20190287099 A1 [0020] The third type of process 203 that a consensus node will undergo is for the network to reach a consensus on the transactions received from each node and for the network to reach a consensus on the state of the updated distributed ledger. Two seconds after the end of a cycle (501 and 502), each consensus node y will generate a cryptographic hash for every consensus node x in the network including itself, where the cryptographic hash that is generated by consensus node y for consensus node x is generated from the transactions that were received by y from x with timestamps lying within the most recent cycle, or in the case where consensus node y is generating the cryptographic hash for itself (i.e. y is x), the transactions that were broadcasted by y with timestamps lying within the most recent cycle (503 and 504). 
PUDDU US 20200067697 A1 [0092] The forth component are blocks. Information in a blockchain is divided into blocks, where each block may be associated with a fixed time 
WU US 20190018863 A1 [Claim 1] A computer-implemented method, comprising: monitoring an amount of service data processed by consensus in a blockchain in a specified time period; determining whether the monitored amount of processed service data in the specified time period is less than a specified first threshold or more than a specified second threshold; in response to determining that the monitored amount of processed service data in the specified time period is less than the specified first threshold or more than the specified second threshold, dynamically adjusting a block generation time for the blockchain; and generating a new block in the blockchain based on the adjusted block generation time.
WANG US 20190370806 A1 [0049] In an implementation, for example, the reference time parameter is a physical clock. The reference time parameter can be a reference timestamp added to the transaction. Correspondingly, in this case, the transaction validity period can be a numerical interval formed by a difference (a first value) between a creation timestamp corresponding to the creation time of the candidate block and a first threshold and a sum (a second value) of the creation timestamp of the block and a second threshold. 
CHRISTIDIS US 20180101560 A1 [0032] At 404, the vote is compared to a consensus decision on whether or not to add the transaction to the blockchain 100. In some aspects, the consensus decision may be determined by the second validator node 302, for example, based on received votes from a plurality of the validator nodes 302 associated with the blockchain 100. For example, the consensus decision may be reached once a threshold number of identical votes are received by the second validator node 302, with the consensus decision being the same as the identical votes that meet the threshold.
CASTRO US 6671821 B1 [9:29-41] Once a request is committed by a replica, then if it has already committed and executed all requests with lower sequence numbers it can execute the request and send a <REPLY,v,t,c,i,r> message 138, with a result, r, and the timestamp t originally supplied by the client c, to client 120 that originally sent the request (FIG. 4 step 480). The current view index, v, and the id of the replica replying, i, are also included. The client waits for f+1 consistent replies 138. If a replica commits a request, but there are requests with lower sequence numbers that it has not yet committed, it waits until it has committed those requests and then executes the committed requests in consecutive order according to their sequence numbers.
WILSON, JR. US 20160292680 A1 [0041-43] Turning to FIG. 2, one exemplary solution for providing such proof is to utilize a timestamp server. The timestamp server implements a process 200 that takes a cryptographic hash 215 of the combination (e.g., concatenation, without limitation) of a previous hash combined with a block 210 including one or more items, here including item 110 that is the transaction 110 of FIG. 1, to be time stamped, and widely publishes the cryptographic hash. Such timestamp shows that the data within the block 210, including recordation of the transaction item 
KRISHNAMURTHY US 20170126702 A1 [0056-57] In some systems, some or all of the copies of documents are under the control of the system administrator. For example, all or at least a sub-set of all copies of documents might be stored within servers and data .







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685